                           Cc.·. ~\
   Case 1:19-cv-00127-RT-NONE       (~
                                 Document 1 Filed 03/11/19 Page 1 of 10                    PageID #: 1

                                                                                       FILED INTHE
        ORIGINAL                                                               UNITED STATES DISTRICT COURT
                                                                                   DISTRICT OF HAWAII

                     IN THE UNITED STATES DISTRICT COURT                                MAR 11 2019
                                  FOR HAWAII                                   at    Ho'clock and'") t) min~M
                                                                                 SUE BEITIA, CLERKLS
                                          )
                                                                                             ~\) .
    Will iam H. Gilliam,                  )                                                      l..J
           Plaintiff,                     )       Civil Case No. CV19-
                                          )
                                          )      CV19 00127 RT
          Vs.                             )
                                          )       COMPLAINT
    Mike Galvin, a/k/a                    )
    J. Michael Galvin ; Joan Cherice      )
    Krussel a/k/s Joan Cherice Cote,      )
    Mathew Aaron Cote a/k/a Matt          )
    Cote, a/k/a Matthew A. Cote           )
    Airbnb, Inc. and Airbnb               )
    Payments, Inc.                        )
          Defendants.                     )



          COMES NOW, plaintiff and for his Complaint against Defendants,
    states, as follows:

                                  Ju risdiction & Venue

       1. Plaintiff a United States citizen , neither a resident of Washington or
          Cal ifornia, residing overseas; but, frequent visitor to Hawaii, where
          substantially all the matters pertinent hereto arose.
       2. Defendant Mike Galvin (also known as J. Michael Galvin), Defendant
          Joan Cherice Krussel (also known a Joan Cherice Cote) and Defendant
          Mathew Aaron Cote (also known as Matt Cote and Matthew A . Cote) on
          information and belief United States citizens and residents of
          Washington State at all times material hereto.
       3. Defendants A irbnb , Inc and Airbnb Payments, Inc. California corporate
          entities, with significant contacts in the State of Hawaii.
       4. This Court has original jurisdiction under the Lanham Act 15 U.S.C.
          §1121 ; the Hobbs Act 18 U.S.C. §195\tothefull extent of the
Received By_ Mail          ,:r (, I <s. .. S"*""" ~ t ~1; A«fl.; A. t6, ~·"""~ 1")
Date 1 / l) LJO(           Mall~d On           w~~~~
                           Date '} { U / l j '                                             1 of 10
             LJ                             l~
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 2 of 10          PageID #: 2



      Commerce clause, no matter the de minimis nature; and diversity
      jurisdiction as the amount in controversy exceeds, without interest and
      costs, the amount provided by 28 U.S.C. §1332; and pendent
      jurisdiction of pertinent state claims, arising from the same facts, acts
      and doings, 28 U.S.C. §1367.

                             FACT STATEMENTS

   5. Plaintiff and Defendant Galvin hold respective property interests in a
      condominium project Kuhio Shores at Poipu situated South shoreline
      Poipu, Kauai'i island, Hawaii.
   6. Defendant Galvin for several decades marketed his properties to
      vacation renters; and, with the advent of the widely deployed Hypertext
      Protocol for the Internet operated for pecuniary gain a website for his
      properties and third parties at the project, free from significant
      competition, such activities in interstate commerce
   7. Defendant Airbnb has deployed within the last decade a website with a
      worldwide presence and engages as its principal business of marketing
      vacation rental and real estate agency, including Hawaii, in competition
      with Galvin and others; which website included as a valuable
      competitive advantage reviews by guests and hosts of one another.
   8. Plaintiff endeavored, starting before 2012, to improve plaintiff's property
      to the same visitors or guest market in competition with Galvin. After
      unexpected delays; and, sufficiently complete, Plaintiff did not choose
      to use Defendant Galvin's Website; but, published such a listing with
      Airbnb's website as of 2015; and entered into Airbnb's contract called
      Terms of Service utilized by the Airbnb defendants for such website and
      their agency. Such contract applicable to guests who rented through
      Airbnb's agency, as well.
   9. In March, 2015 defendants, using Krussel's Airbnb guest profile
      account, rented for one night Plaintiff's property through Airbnb's
      website.
          a. Defendants' rental illegitimate, defendants had no intention to rent
             as guests; rather to obtain access to the premises and to then




                                                                           2of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 3 of 10          PageID #: 3



            publish a malicious, harmful and injurious review on the same
            Airbnb website, with a worldwide reach.
         b. Indeed, just minutes after arrival to the premises Krussel
            contacted plaintiff and by telephone and falsely $lated that there
            were hidden cameras at the premises.
         c. Such complaint a malicious lie part of the Washington
            Defendant's scheme to harm Plaintiff
         d. Airbnb's Terms of Service between the parties requires a good
            faith effort to resolve guest complaints
         e. Plaintiff endeavored immediately in good faith to resolve the
            complaint; and. proposed, to which Krusell agreed, to meet within
            the hour at the premises to review, detail, and address her
            concerns.
         f. Contemporaneously, Plaintiff attempted to reach Airbnb and left
            urgent messages to which Airbnb never responded.
         g. Before plaintiff's timely arrival at the premises, defendants had
            fled within the allotted hour; but, not before taking hundred of
            photographs of the premises and had contacted Airbnb, to falsely
            and maliciously claim that hidden cameras present on the
            premises.
         h. Airbnb refunded to Defendants, without any contact with Plaintiff
            or working in good faith with Plaintiff; and, without verification of
            such outrageous, false, and malicious claim; and, so seemingly
            confirmed and verified the Washington Defendants' malign lie.
            That action misleading, false, and harmful to Plaintiff's damages
         i. Immediately thereafter defendant Krussel in conspiracy with
            defendants Cote and Galvin published a review to the worldwide
            Internet stating she had found hidden cameras and gotten a
            refund from Airbnb, as if the malign lie had concurrent
            corroboration from Airbnb, as trusted source. The Washington
            State Defendants' malicious scheme complete.
   10. Plaintiff has sustained damages, special and consequential, greater
      than $75,000.00, proximately caused by defendants.




                                                                            3of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 4 of 10        PageID #: 4



                 Lanham Act Claim Against all Washington Defendants

      COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
  11. Plaintiff restates paragraphs one to ten.
  12. Defendants Galvin, Krusell and Cote in violation of 15 U.S.C. §1125,
      caused a false or misleading description of act or false or misleading
      representation of fact likely to cause confusion or mistake; and, of the
      approval by Airbnb to their malicious, defamatory lie; and, to injure the
      commercial activities of plaintiff; and, defendants in their commercial
      advertising published with Airbnb in the guise of an "honest" guest
      review repeating their malicious lie, to misrepresent the nature,
      characteristics of plaintiff's services and commercial activity.
   13. Defendants thereby sharply reduced Plaintiff's competitiveness in
      the market and proximately caused Plaintiff to sustain loss of rental
      revenue, disruption of Plaintiff's relationship with Airbnb; and,
      consequential damages.
      WHEREFORE, plaintiff prays for such special damages and
consequential damages as proof shall show together with Punitive and
Exemplary damages.

           UNFAIR And Deceptive Trade Practices, against Washington
                                Defendants
                       Hawaii Revised Statute §480-2

      COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
         14. Plaintiff restates paragraphs one through ten.
         15. Defendants published misleading advertising by their aforesaid
            review to plaintiff's harm and damages in violation of Hawaii
            Revised Statutes §480-2.
      WHEREFORE, plaintiff prays for all special damages and
consequential damages as proof shall show, trebelled as provided by statute,
attorneys fees as the court deems proper and the costs of this action.




                                                                          4of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 5 of 10         PageID #: 5



  UNFAIR And Deceptive Trade Practices Against all Washington Defendant
          Washington Revised Statutes §19.86 R.C.W. et. seq.

      COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
   16. Plaintiff restates paragraphs one through ten.
   17. Defendants published misleading advertising to plaintiff's harm and
      damages in violation of the State of Washington Revised Statutes
      §19.86 R.C.W.
      WHEREFORE, plaintiff prays for all special damages and
consequential damages as proof shall show, trebelled as provided by statute,
attorneys fees as the court deems proper and the costs of this action.

     Tortious Interference with Past Present Future Relationship against
                        Washington State Defendants

       COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
    18. Plaintiff restates paragraphs one through ten.
    19. Defendants interfered with Plaintiff business relationship with Airbnb.
   20. Defendants interfered with Plaintiff future business relationship with
       future guests dating from the publication of their review in March 2015
       to plaintiff's damages, special and consequential.
   21. Defendants knew or reasonably should have know of such
       contractual relationships.
       WHEREFORE, plaintiff prays for all special damages and
consequential damages as proof shall show and Punitive and Exemplary
damages sufficient to deter those in a similar position to the defendants in the
future.

                    Fraud against Washington State Defendants

     COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
  22. Plaintiff restates paragraphs one through ten.


                                                                          5of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 6 of 10        PageID #: 6



   23.   Defendants induced plaintiff to provide them access by contacting
      Plaintiff through Krussel's Airbnb guest account.
   24. Defendants withheld from Plaintiff material information: that their real
      purpose to harm Plaintiff.
   25. Plaintiff relied on the inducement of Defendants' representation that
      they sought a legitimate guest stay and in reasonable reliance on the
      misrepresentation suffered harm and damages.
   26. Such harm as plead in previous division hereof and by slander of
      Plaintiff and to the property in defendants' published review and
      communications to Airbnb and others.
      WHEREFORE, plaintiff prays for all special damages and
consequential damages as proof shall show and Punitive and Exemplary
damages, sufficient to deter those in a similar position to the defendants in
the future.

                         Defamation and False Light
                       Against Washington Defendants

      COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
   27. Plaintiff restates paragraphs one through ten.
   28. Defendants communications to Airbnb and other; and their
       publication at the Airbnb website a malicious lie.
   29. Defendants intentionally schemed together to publish their malicious,
      scandalous, lie at a website with a worldwide reach and thereby
      defamed, slandered, and liabled, plaintiff and the premises.
   30. As a proximate result Plaintiff sustained harm and damages.
      WHEREFORE, plaintiff prays for all special damages and
consequential damages as proof shall show and Punitive and Exemplary
damages, sufficient to deter those in a similar position to the defendants in
the future.



                  Declaratory Judgment as to Defendant Krussel




                                                                          6of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 7 of 10         PageID #: 7



         Pursuant to 28 U.S.C. §2201, F.R.C.P. 57 and Hawaii Rule of Civil
                                  Procedure 60

           COMES NOW plaintiff and states in support of his claim for
      Declaratory Judgment, as follows:
        31. Plaintiff initially commenced a Small Claims action against
           Krussel in the District Court for Kauai's Fifth District SC
           15-1-0192; but, unable to serve defendant in the State of Hawaii's
           Fifth Judicial District.
        32. Nevertheless, defendant filed a Motion to dismiss under
           H.R.C.P 12(b)(6) for failure to plead fraud with sufficient
           particularity.
        33. Before hearing on the Motion, Plaintiff voluntarily dismissed
           pursuant to H.R.C.P. 41(a) as permitted at anytime before an
           answer or motion for Summary Judgment.
        34. In any event, at all times the district court sitting in Small
           Claims lacked jurisdiction, Rules of the Small Claims Division of
           the District Courts Rule 5.
        35. Thereater, the court purported to rule on the 12(b)(6) motion
           and improvidently Dismissed; and Dismissed with Prejudice.
           Such Dismissal with prejudice void ab initio.

      WHEREFORE plaintiff seeks declaratory relief from any such judgment
of dismissal with prejudice, and for such other relief including Declaratory, as
the Court may deem necessary in the premises.

         HOBBS ACT violation against Washington State Defendants

     COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:

   36. Plaintiff restates one, two and four.
   37. Defendants Krusell and Cote emailed plaintiff on October 10, 2015,
      after commencement of the aforesaid Small Claims against Krussel.




                                                                           7of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 8 of 10            PageID #: 8



   38. Defendants threatened plaintiff, by written email and by telephone
       using interstate wires, with respect to further pursuit by plaintiff of his
       claims, which threats clearly: "guarantee" at a minimum frivolous
       lawsuit, economic and pecuniary harm, as ...
              At your age [plaintiff] must by now have learned not to piss the
              wrong guy off, because I guarantee I fit that bill .....
   39. Defendants conspired together to make such threats.
Defendants Krussel, Cote and Galvin utilized interstate electronic wires to
formulate and communicate such threats.
   40. Such threats unlawful, extortionate, and harmful.
Defendants' violated 18 U.S.C. §1951 (commonly known as the Hobbs Act).
   41. Defendants extortion in furtherance of their scheme to harm plaintiff
       and proximately damaged Plaintiff.
       WHEREFORE plaintiff demands judgment against defendants for
plaintiff's damages together with punitive and exemplary damages.

                    First CONTRACT CLAIM against
         AIRBNB Defendants Airbnb, Inc. and Airbnb Payments, Inc.

      COMES NOW plaintiff and for claim against AIRBNB Defendants
states, as follows:
   42. Plaintiff restates paragraphs one through four, seven through ten.
   43. At all times material hereto Plaintiff and Airbnb, and Washington
      Defendants contracted pursuant to Airbnb's "Terms of Service" and
      "Guest Refund Policy Terms".
   44. Such contract provides the host, in this instance Plaintiff, opportunity
      to address guest complaints, and obliges guest to reasonably
      cooperate; and, Airbnb to communicate and treat the parties fairly in
      good faith.
   45. Airbnb disregarded their obligations to plaintiff and breached the
      contract to plaintiff's harm and damages.
   46. Further, defendant Airbnb reasonably knew or should have known
      the rental fraudulent, no rental had taken place; and, no "review"
      proper.




                                                                             8of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 9 of 10           PageID #: 9



     WHEREFORE plaintiff prays for damages together with pre and post
judgment, interest, and the costs of this action.

                         Breach of Airbnb Contract
                       Against Washington Defendants

       COMES NOW plaintiff and for claim against Washington State
Defendants states, as follows:
   47. Plaintiff restates paragraphs one through ten, forty-three and
       forty-four.
   48. Defendants use of the Airbnb website, agency, and account
       membership contractually obliged defendants as provided.
   49. Defendants breached this contract.
   50. Plaintiff harmed and damaged by defendants' breach.
       WHEREFORE, plaintiff prays for all damages as proof shall show, pre
and post judgment interest, together with Punitive and Exemplary damages,
sufficient to deter those in a similar position to the defendants in the future.

                  Second CONTRACT CLAIM against
         AIRBNB Defendants Airbnb, Inc. and Airbnb Payments, Inc.

      COMES NOW plaintiff and for claim against AIRBNB Defendants
states, as follows:
   51. Plaintiff restates paragraphs one, three, four, seven, eight, fifteen,
      seventeen, forty-three, forty-four, and forty-five.
   52. Defendants Airbnb failed to pay Plaintiff rental due under the terms
      of the contract between Plaintiff and the Airbnb defendants.
   53. Plaintiff compelled to bring all claims against the Airbnb defendants.
      WHEREFORE plaintiff demands judgment as proof shall show at trial
hereof, together with pre- and post judgment interest.



                                     ~prose
                                     9459 SW Gemini Dr.
                                     ECM 38146
                                     Beaverton, OR 97008


                                                                            9of10
Case 1:19-cv-00127-RT-NONE Document 1 Filed 03/11/19 Page 10 of 10   PageID #: 10



                                ' Email: PacificRimHl@gmail.com
                                  +16237481720
                                  No fax




                                                                     10of10
